ALLOWABILITY NOTICE
Election/Restrictions
Rejoinder
Claims 1, 4, 7-9, 11 and 12 are allowable (see below Examiner’s amendment and attached interview summary). Claims 13, 15, 16, 19, 20, 25, 26, 36-38, 40 and 43, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among the inventions of Groups I-III, as set forth in the Office action mailed on 01/27/2017, is hereby withdrawn and claims 13, 15, 16, 19, 20, 25, 26, 36-38, 40 and 43 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Nowak on 04/14/2021 (see attached interview summary).

The application has been amended as follows: 

Claims 6, 17, 18 and 41 are canceled without prejudice. 
Claims 1, 7, 8, 9, 19 and 40 are amended (see as follows below); and 
As such, claims 1, 4, 7-9, 11-13, 15, 16, 19, 20, 25, 26, 36-38, 40 and 43 are allowed.

Amended Claims:
1.	(Currently amended)  A composition for selectively binding an antigen of interest in a sample, the composition comprising a cell wall fragment immobilized to a conductive or semi-conductive electrode surface by an intervening tether construct, 
wherein the cell wall fragment displays at least one heterologous antigen-binding molecule and is a fragment of a yeast cell wall, a bacterium cell [[well]]wall, or a plant cell wall; 
wherein the cell wall fragment is less than 200 nm at its greatest dimension; and 
wherein the at least one heterologous antigen-binding molecule is an antibody, an antigen-binding antibody fragment, or a T-cell receptor (TCR) that selectively binds the antigen of interest.

7.	(Currently amended)  The composition of Claim 1, wherein the antibodyor antigen-binding antibody fragment is a single-chain antibody, a bispecific antibody, a Fab fragment, or a F(ab)2 fragment.

8.	(Currently amended) The composition of Claim 7, wherein the single-chain antibody is a single-chain variable fragment (scFv), single-chain Fab fragment (scFab), a single variable domain on a heavy-chain antibody fragment (VHH fragment), [[A]] a variable domain of new antigen receptor fragment (VNAR fragment), or single domain antibody.

9.	(Currently amended) The composition of Claim 1, wherein the conductive or semi-conductive electrode surface is substantially free of cell wall fragments not displaying the at least one heterologous antigen-binding molecule.

19.	(Rejoined; currently amended) The method of Claim [[18]] 13, further comprising contacting the immobilized antigen of interest with an electroactive molecule and measuring electron transfer resistance at the electrode surface, wherein binding of the antigen of interest to the composition is detected by a change in the electron transfer resistance as compared to the electron transfer resistance when the antigen of interest is not present.

40.	(Rejoined; currently amended) The system of Claim [[39]] 36, wherein [[one]] the intervening tether construct is an epitope-tag binding molecule that binds to an epitope tag present in the heterologous antigen-binding molecule of the composition.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:


The closest prior art:
Peelle et al., US PG Pub No. 2006/0003387 A1 (cited previously) teach cell (yeast) display libraries comprising expressed biomolecules, the disclosure of Peelle reads on a composition comprising a yeast cell immobilized at a solid surface by way of an intervening tether (e.g., expressed antibody bound at a solid surface by binding partner), the yeast also displaying at least one heterologous antigen-binding molecule selective for binding an antigen of interest (paras [0008], [0009], [0012], [0013], [0024], [0025], [0067]-[0070], [0078], [0079], [0291], [0311]). However, Peelle fails to teach the composition comprising yeast cells that are yeast cell wall fragments, the fragments less than 200 nm, the fragments immobilized to a conductive or semi-conductive electrode surface, as claimed.
Tamburini et al., WO2011/032119 (cited previously) teach a composition comprising a yeast cell wail fragment displaying at least one heterologous antigen-binding molecule that selectively binds an antigen. For example see paras [0038], [0063], [00180]-[00183], [00186], [00187], [00191], [00206]-[00207] and especially para [0063], yeast vehicle, including spheroplasts subcellular yeast membrane extraction or fraction, and [00182], an extract or 
Although Tamburini does disclose embodiments comprising a fused peptide that is a tag/epitope tag (Tamburini teaching the purpose of such a tag as for selection/identification purposes, i.e., binding to the tag in order to select/identify the expression system, the term tag addressing an “intervening tether construct”), Tamburini et al. fails to teach the composition comprising the cell wall fragment immobilized to a solid surface that is a conductive or semi-conductive electrode surface, by the tag, and fails to teach the at least one heterologous antigen-binding molecule is an antibody, an antigen-binding antibody fragment, or a T-cell receptor (TCR) as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641